Citation Nr: 1128913	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to November 1945, and from September 1950 to February 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of May 2007 and October 2007, which declined to reopen previously denied claims for service connection for hearing loss and tinnitus.  In June 2011, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since an August 1993 RO decision, which denied service connection for hearing loss and tinnitus, includes evidence which relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

2.  Tinnitus had its onset in service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of the issues decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

I.  New and Material Evidence

Service connection for hearing loss and tinnitus was denied in an August 1993 rating decision.  The Veteran did not appeal this decision, and, accordingly, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.

Evidence of record at the time of the prior decision included service treatment records, which did not show hearing loss or tinnitus during service.  Also of record was a detailed written statement from the Veteran, describing an incident in service, when, without warning, the ship he was on suddenly dropped anchor.  He was right next to the path of the chain as the anchor dropped, which created a tremendously high and loud noise for about 20 seconds.  This caused him severe pain in the ears and ever since, he had had trouble with his ears, especially with severe pain with loud noise exposure.  Also of record were VA treatment records dated in December 1992 and February 1993, as well as a VA examination in March 1993.  These show that the Veteran was diagnosed as having hearing loss and tinnitus, but no opinion as to etiology was expressed.  Based on this evidence, the RO denied the claim, on the basis that hearing loss and tinnitus were not shown in service.  

Evidence received since the prior decision includes medical evidence showing the Veteran continues to be diagnosed as having hearing loss and tinnitus.  In addition, the Veteran testified at a hearing before the undersigned, concerning the incident with the anchor chain.  Although consistent with his earlier statements, and, thus, to a certain extent duplicative, the Veteran provided a more detailed exposition of the incident and the aftermath concerning his hearing loss.  In addition, he explained that although he sought treatment at the time, he was on a training ship at the time, and his records were not with him.  He also described continuity of symptomatology.  The Board finds that when considered with previous evidence of record, a reasonable possibility of substantiating the claim is raised.  Accordingly, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.   

II.  Service Connection for Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he developed tinnitus, which he describes as "ringing and rushing sounds" in his ears immediately after an incident in which the ship he was on unexpectedly dropped anchor.  He was in a small space right next to a pipe which the anchor passed through, attached to a large chain.  The loud shrieking sound of the heavy chain passing rapidly through the metal pipe for about 15 seconds resulted in acoustic trauma, causing pain and a transient inability to hear.  After that, he continued to experience pain in his ears whenever he was exposed to loud noises, as well as hearing loss and tinnitus.  He states that tinnitus has continued since service.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran is competent to describe tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The VA examination in April 2007 found that it was not likely that tinnitus had its origins in service, solely because there was no documentation in the service treatment records.  The Board, however, finds that the Veteran's testimony and written statements as to the onset of his tinnitus are entirely credible.  Indeed, the consistency of his reports from 1993 to the present is not often seen.  He has repeated essentially the same version of the anchor chain acoustic trauma incident, differing only in the words he uses, and the emphasis on different aspects of the event, as he tries to convey the degree of noise trauma he experienced on that occasion.  In view of all of these factors, particularly the Board's subjective observation of the credibility of the Veteran, and his competence to testify as to the presence of tinnitus, the Board finds the evidence evenly balanced as to whether tinnitus was of service onset.  Therefore, service connection for tinnitus is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

As to the reopened claim for service connection for hearing loss, the separation examination did not include audiometric testing.  A whispered voice test was normal, but it is well established that the whispered and spoken voice tests are not sophisticated enough to detect all levels of hearing loss.  Accordingly, the Board finds that the tests conducted at separation did not establish normal hearing at that time.  On the VA examination in April 2007, the Veteran was diagnosed with sensorineural hearing loss.  The pure tone thresholds met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist, however, stated it was not possible to delineate the etiology of hearing loss without resort to speculation, because he reported significant noise exposure during and after service.  The Board notes, however, that the Veteran stated, at the time of the March 1993 examination, that the Veteran used hearing protection during range shooting while a police officer.    

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In view of his testimony concerning in-service acoustic trauma, and clarification need as to the post-service noise exposure, the Veteran must be afforded an examination to determine whether his hearing loss was of service onset.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has a hearing loss disability which is at least as likely as not due to in-service noise exposure, in particular, the acoustic trauma in the incident in which he was subjected to intense noise from an anchor chain.  The Board specifically finds the Veteran's testimony as to that and his subsequent hearing loss to be credible.  In addition, the Board specifically finds that the whispered voice test at separation does not establish normal hearing.  The examiner must adopt these assumptions in his or her opinion.  The entire claims folder must be made available the examiner.  Any post-service noise exposure must be described in detail.  Finally, the Board finds the Veteran's explanation for the absence of records of treatment in service to be credible, therefore, the lack of service treatment records showing treatment for hearing loss or ear pain in service cannot be used to be used to support a negative nexus opinion. 

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claim for service connection for bilateral hearing loss.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


